Citation Nr: 9929628	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-00 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to service-
connected hypothyroidism.

2.  Entitlement to an evaluation in excess of 10 percent 
prior to June 19, 1997 for hypothyroidism.

3.  Entitlement to a current evaluation in excess of 30 
percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant, his wife, his daughter, and his father-in-law


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to May 1976, 
from July 1976 to July 1978, and from November 1983 to 
November 1986.  


FINDINGS OF FACT

1.  The claim for service connection for an acquired 
psychiatric disorder is not supported by cognizable evidence 
showing that the disability was present in service, or is 
otherwise of service origin.

2.  Effective August 21, 1996, manifestations of the 
veteran's service-connected hypothyroidism more nearly 
approximate the criteria for a 100 percent evaluation than a 
30 percent evaluation, that is, cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for an 
acquired psychiatric disorder (claimed as secondary to 
service-connected hypothyroidism) is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  

2.  A 100 percent schedular evaluation for service-connected 
hypothyroidism is warranted effective from the date of 
receipt of the veteran's claim, that is, August 21, 1996.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.400, 4.7, and Part 4, Code 7903 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a service clinical record of late June 1986, the veteran 
was described as depressed and uncertain as to where he 
should turn for help.  His thought processes were coherent, 
and he denied both suicidal and homicidal ideation.  It was 
noted at the time of evaluation that the veteran's 
anxiety/coping difficulties seemed at first glance to be out 
of proportion to his medical problems.  

On psychiatric evaluation in early July 1986, it was noted 
that the veteran was experiencing a considerable amount of 
anxiety and coping difficulties with his tinnitus.  According 
to the veteran, he never had any "peace and quiet," but 
rather suffered from constant interference.  On mental status 
examination, the veteran was anxious and tense, but not 
suicidal.  He was both alert and well oriented, with no 
evidence of any thought disorder.  His judgment was good, and 
his memory intact.  The pertinent clinical impression was 
adjustment disorder with mixed emotional features.  

On further evaluation in September 1986, it was reported that 
the veteran's tinnitus had affected his frustration tolerance 
level.  Reportedly, the veteran was "easily irritated," and 
would sometimes become "violent."  The clinical impression 
was adjustment disorder secondary to decreased hearing and 
tinnitus.  

On service separation examination in October 1986, the 
veteran showed no evidence of any psychiatric disorder.  Nor 
was any psychiatric diagnosis rendered.  

In February 1987, a Department of Veterans Affairs (VA) 
psychiatric examination was accomplished.  At the time of 
evaluation, the veteran described his tinnitus as a "high-
pitched permanent buzzing or ringing noise," which was very 
disturbing, and which caused him a "great deal of mental 
concern," almost to the "degree of disturbance."  Reportedly, 
the veteran had been provided with a hearing aid, not so much 
as a means of improving his hearing, but in the hopes that it 
would cause his tinnitus to be "less disturbing."  On mental 
status examination, the veteran showed no pathological 
manifestations in the cognitive area.  His remote and recent 
memory was good, and both calculations and proverb 
interpretations were within normal limits.  The veteran's 
general behavior was described as "very tense," almost at the 
borderline of agitation, making it obvious that he had a poor 
tolerance to further pressure.  The diagnostic impression was 
adjustment disturbance to neuroaudiological problem:  
tinnitus.  

In correspondence of September 1989, the veteran's private 
osteopath wrote that the veteran had been under his care 
since January 1989 for severe hypothyroidism.  Reportedly, 
the veteran had presented with patchy hair loss on his face 
and eyebrows, as well as some thinning of scalp hair which, 
according to the veteran, had been present for many years.  
Objective findings included hair loss compatible with the 
aforementioned, as well as a diffusely enlarged thyroid.  
Also noted was that the appearance of hair loss in the facial 
area and beard appeared to have been part of a long-term 
process, and not of recent onset.  

On VA general medical examination in February 1990, the 
veteran stated that, on discharge from the Marine Corps in 
November 1986, he was found to have an enlarged thyroid 
gland.  A laboratory workup performed at that time was 
reportedly within normal limits.  By 1987, however, due to 
problems with a loss of facial hair and weight gain, further 
private evaluations were undertaken.  Those evaluations 
revealed a diffusely enlarged thyroid gland.  The veteran was 
therefore begun on the lowest dose of Synthroid, which was 
gradually increased due to continuing problems with, among 
other things, a lack of energy, sleepiness, tiredness, and a 
feeling of nervousness.  

On physical examination, there was noted a patchy loss of 
facial hair, as well as a partial loss of the veteran's left 
eyebrow.  The veteran was very anxious and worried concerning 
his condition, in particular, because he saw no improvement 
from his signs and symptoms in spite of increased medication.  
This resulted in "a lot of stress and depression," with the 
veteran stating that he was afraid of becoming disabled and 
not being able to care of his family.  The pertinent clinical 
assessment was acute and chronic hypothyroidism, by history, 
with a diffusely enlarged thyroid gland, which was still very 
symptomatic, requiring close follow-up and management; and 
nervousness and depression, possibly secondary to 
hypothyroidism, requiring psychiatric or psychological 
evaluation.  

Following private outpatient treatment in mid-July 1990, the 
veteran received a diagnosis of worsening short-term memory 
loss, probably secondary to an adjustment reaction with mixed 
emotional features, "suspect atypical type of depression."  

During the course of a private evaluation in June 1991, the 
veteran complained of tiredness and a lack of energy.  He 
additionally noted that he had difficulty concentrating, and 
had experienced a 25-pound weight gain in the past year.  
Reportedly, the veteran was being treated by the VA for 
hypothyroidism, and had been receiving Synthroid at the rate 
of 200 mcg daily.  

Physical examination revealed a diffuse loss of hair of the 
left eyebrow only, with no evidence of alopecia of the scalp.  
The veteran's carotid upstrokes were within normal limits, 
and there was no evidence of any carotid bruits.  At the time 
of examination, the veteran's heart was regular in both its 
rate and rhythm.  His thyroid gland was palpable, 
approximately two times its normal size, and firmer than 
normal in consistency.  Both the right and left lobes were 
symmetrically enlarged and firmer than normal in consistency, 
though nontender.  The pertinent clinical impression was 
"most likely" alopecia areata, associated with Hashimoto's 
thyroiditis; and depression/stress.  

In a rating decision of October 1991, the Regional Office 
(RO) granted service connection for hypothyroidism, and 
assigned a 10 percent evaluation effective from September 22, 
1989.  

On VA neuropsychological evaluation in December 1992, the 
veteran stated that he was afraid that he might lose his job 
due to forgetfulness.  He additionally commented that he 
sometimes forgot important meetings, as well as why he had 
called people, or where he was going when driving on the 
freeway.  In the opinion of the examiner, the veteran was 
experiencing severe problems with attention and concentration 
secondary to anxiety and depression, though there was no 
evidence of dementia.  

During the course of VA outpatient treatment in November 
1995, the veteran complained of a lack of concentration which 
had been present "for several years."  He additionally noted 
that, during the past 6 to 12 months, he had been more easily 
"enraged" by simple life stressors and interpersonal 
conflicts.  The veteran specifically denied depression, or 
its symptoms.  According to the veteran, he had experienced 
problems with hypothyroidism for approximately seven years, 
necessitating frequent medication dosage changes 
approximately every six months.  

On mental status examination, the veteran displayed a limited 
range of emotion, with infrequent smiles, but good eye 
contact.  He was alert and well oriented, and his memory was 
intact in all phases.  The veteran's proverb interpretation 
was fairly sophisticated.  However, when given the more 
complex test of reciting the alphabet backwards, he was 
totally flustered, and unable to even make the attempt.  On 
further evaluation, the veteran displayed no suicidal or 
homicidal ideation, nor was there any evidence of 
preoccupations, illusions, hallucinations, or delusions.  The 
veteran's judgment and insight were fair, and he was goal-
directed, with normal associations and rate of thinking.  The 
veteran complained of decreased energy, but noted that this 
problem had been present prior to his current psychiatric 
problems.  He gave no indication of any change in sleep or 
appetite.  The veteran denied general symptoms of depression 
other than a general loss of interest in enjoyable 
activities, which might have been compounded by his lack of 
ability to concentrate.  He did not seem to meet the criteria 
for depression, a personality disorder, or an anxiety 
disorder.  Rather, there were symptoms present which were 
possibly consistent with an intermittent explosive disorder.  
In the opinion of the examiner, the veteran's problems with 
concentration and/or attention had no obvious etiology.  
Additionally noted was that the veteran had a difficult-to-
control thyroid condition, which had significantly adversely 
affected his family and work life.  

In correspondence received by the RO on August 21, 1996, the 
veteran requested that his compensation claim be "reopened," 
due to "health problems" which were symptomatic of his 
service-connected hypothyroidism.  

In a January 1996 VA report of cognitive testing, received by 
the RO in September of that same year, it was noted that the 
veteran's presentation of apathy and mild neuropsychological 
impairment, accompanied by deficits in memory, attention, 
concentration, and poor sequential and planning ability were 
"consistent with the literature regarding individuals with 
hypothyroidism."  Additionally noted was that the veteran 
demonstrated some impairment in fine motor skills, with 
greater impairment of his dominant hand.  In the opinion of 
the examiner, it was unclear whether the veteran's memory 
problems indicated a genuine deficit in memory, or merely a 
reflection of his depression and apathy.  

On VA psychiatric examination in January 1997, it was noted 
that the veteran had been referred for evaluation "for 
depression related to his service-connected diagnosis."  
Reportedly, the veteran had gotten to the point where he 
"could not remember or function well," with the result that 
he lost his current job, and was now earning approximately 
one half of what he had previously earned.  The veteran 
stated that he worked for a private corporation, and pulled 
print reports from high-speed printers.  Additionally noted 
was that the veteran had done this work for approximately 2 
to 3 years.  

On mental status examination, the veteran was cooperative and 
pleasant, and displayed a sense of humor.  He was well 
oriented, and appeared to have a good memory "except in 
complex situations."  The veteran was able to organize his 
thoughts, and to express them.  His speech and mood were 
normal, though his affect showed a mild tension.  At the time 
of evaluation, there was no evidence of psychosis, delusions, 
hallucinations, or organicity.  The veteran's memory was 
reasonable, and his judgment good.  It was noted at the time 
of evaluation that the veteran appeared to have no insight 
into his problems, but that there was "not enough depression 
to make that diagnosis."  The clinical impression was "no 
psychiatric disease."  

On VA examination of the veteran's thyroid, likewise 
conducted in January 1997, the veteran complained of a lack 
of concentration which had been present "for several years."  
He further stated that, due to increasing symptomatology, he 
could no longer attend to his responsibilities as a field 
engineer, and was forced to take a "no brainer" job filing 
computer printouts.  

On physical examination, the veteran stood 5 feet 7 1/2 
inches tall, and weighed 203 pounds, described as "moderately 
obese."  His thyroid was no longer palpable, though there was 
some thinning of his left eyebrow.  According to the veteran, 
this eyebrow had "completely disappeared" for a period of 
time, but had recently been "growing back."  The veteran 
displayed no eye signs of hypothyroidism.  His blood pressure 
was 136/88, and his heart and lungs were clinically normal.  
There was no evidence of any pathological reflexes, and all 
reflexes were brisk and equal bilaterally.  Pertinent 
diagnoses were hypothyroidism for which the veteran was 
receiving long-term replacement therapy; and mental condition 
manifested by a decline in concentration and/or attention of 
no obvious etiology based on a psychiatric report of 1995.  

By a rating decision of February 1997, the RO continued the 
veteran's previous 10 percent evaluation for 
service-connected hypothyroidism.  

On June 19, 1997, there was received from the veteran 
correspondence requesting an increased evaluation for his 
service-connected hypothyroidism.  

On VA psychiatric examination in September 1998, the veteran 
complained of a shortness of breath and fatigue.  
Additionally noted were problems with "a lot of muscle 
cramping."  The veteran stated that he drank herbal tea for 
relief of constipation, and that this helped somewhat.  He 
further stated that he was unable to tolerate cold well, and 
therefore kept a blanket around, changing the thermostat 
"whenever he could."  The veteran complained of some hair 
loss of his left eyebrow, and stated that he was currently 
working full time "40 hours."  While his appetite was "really 
none," he was nonetheless gaining weight.  The veteran stated 
that he slept poorly, "tossing and turning" all night with 
leg cramps.  According to the veteran, he tended to keep his 
stress inside, and sometimes became depressed.  

On mental status examination, the veteran was well oriented, 
and goal oriented.  He was able to organize his thoughts and 
express them, though sometimes somewhat slowly.  During the 
course of evaluation, the veteran spoke softly.  His affect 
showed a mild tension, though his mood was normal.  There was 
no evidence of any psychosis, delusions, hallucinations, or 
organicity.  The veteran's memory and judgment were good, 
though he showed no insight.  The clinical impression was of 
no psychiatric disorder.  In the opinion of the examiner, the 
veteran was "not much different" than he had been in January 
of 1997.  He was back at work, and had managed to act as 
executor of his father's estate.  While there might be a 
small amount of dementia, in the opinion of the examiner, 
this did not interfere "a whole lot" with the veteran's 
activities.  Nor was there "a lot of depression."  

In September 1998, an additional VA examination of the 
veteran's thyroid gland was undertaken.  At the time of that 
examination, the veteran's eyes were described as "sort of 
prominent," with some possible periorbital edema.  The 
veteran's blood pressure was 130/100 in his right arm in the 
sitting position.  The veteran's demeanor was one of major 
depression.  According to the veteran, he was despondent due 
to his inability to work as a computer engineer, even though 
he was "highly trained" in that occupation.  The veteran's 
memory was reportedly poor, as characterized by an inability 
to remember passwords and other signals which were necessary 
in order to work with computers.  The pertinent clinical 
impressions were major depression; hypothyroidism which might 
not be well controlled; and obesity.  As to whether the 
veteran's mental problems might be attributable to his 
hypothyroidism, the examiner stated that he doubted that he 
was "qualified" to give a final opinion regarding that 
relationship.  However, he was of the opinion that the 
veteran's hypothyroidism showed signs of "not being under 
control."  At the time of evaluation, it was impossible to 
tell whether this was because the veteran had not adequately 
followed his treatment instructions, or because his treatment 
program was inadequate.  The veteran definitely exhibited a 
low body temperature, dry skin, and some hair loss in his 
left eyebrow, as well as weight gain, extreme fatigue, and 
mental incompetency, especially as concerned memory.  Further 
problems noted were constipation and cramping in the 
gastrointestinal tract.  In the opinion of the examiner, the 
veteran should be viewed as having a "dual problem," one a 
major depression, and the other hypothyroidism which did not 
appear to be under control.  Further noted was that the 
veteran's memory loss was severe enough that there could be a 
question of psychosis, though that should be left to an 
expert in the psychiatric field.  

In a rating decision of January 1999, the RO granted a 
30 percent evaluation for hypothyroidism, effective from June 
19, 1997, the date of receipt of an apparent "claim for 
increase."  

Following private neuropsychological evaluation in March 
1999, it was noted that, while the veteran's overall 
neurocognitive functioning was generally intact, there were 
subtle but noticeable deficits in his verbal and nonverbal 
memory, variable attention-concentration, certain aspects of 
verbal fluency, motor speed, and abstract reasoning/mental 
flexibility.  The veteran's memory functions were 
inconsistent, and hampered by attentional dysfunction.  
However, his retention of information or forgetting rates 
appeared to be universally reduced.  On several measures of 
attention-concentration, his performance was highly variable.  
As the complexity of the task increased, the veteran's 
performance deteriorated, especially in tasks involving 
auditory or fine motor speed and coordination skills.  
Abstract reasoning and problem solving skills likewise 
deteriorated as the complexity of the task increased.  Though 
the veteran stated that his mood and spirits were generally 
good, psychological and personality testing indicated 
excessive concern with somatic symptoms, worry, low energy, 
mild anxiety, and a probable longstanding dysphoric state or 
dysthymia.  Personality traits further lowering the veteran's 
function included overconformity, rigidity in thought, 
limited insight into his difficulties, and passive-indirect 
interactive style.  

In the opinion of the examiner, the veteran's test results 
were suggestive of mild dysfunction in the frontal and 
frontotemporal systems bilaterally.  Further noted was that 
the veteran's tests results matched those of patients with 
hypothyroidism.  Reportedly, the veteran had been suffering 
from physical fatigue (due to 80-plus-hour work weeks), 
restless sleep, a deficient libido, large weight gain, family 
stressors, financial problems, and work deficiencies.  
Accordingly, it was "very likely" that psychological and 
psychosocial variables had contributed to his lower test 
results.  

In a statement of late July 1999, the veteran's private 
physician, a family practitioner, stated that, for the past 
three years, she had been treating the veteran for severe 
hypothyroidism and depression.  According to the veteran's 
physician, the veteran's thyroid disease had been "one of the 
most profound cases" she had ever seen, resulting in severe 
psychomotor retardation, hair loss, muscle weakness, eczema, 
weight gain, and poor concentration and memory, as well as an 
overall decreased score on neuropsychological testing 
performed under the care of his private neurologist.  It was 
noted that the veteran's hypothyroidism required frequent 
monitoring, as often as every 3 to 6 months, and that even 
the slightest decrease in medication led the veteran quickly 
back to a clinical state of hypothyroidism.  Additionally 
noted was that the veteran had been treated for depression, a 
condition which could be caused by decreased thyroid 
functioning.  In the veteran's case, the global decrease in 
his mental functioning due to hypothyroidism, and its effect 
on the rest of his personal and professional life "most 
certainly (had) contributed to and exacerbated his symptoms 
of depression over the past few years."  According to the 
veteran's physician, he was "significantly and profoundly" 
disabled by his health.  For these reasons, it was the 
opinion of the veteran's private physician that he qualified 
for a disability level of 60 percent as defined by VA 
Diagnostic Code 7093.  Without constant medical therapy, the 
veteran's hypothyroidism would cause worsening depression and 
obesity, as well as mental deterioration, ultimately taking 
away his ability to think and perform in the work force, as 
well as lessening his function as a husband, father, and 
citizen.  

Analysis

The veteran in this case seeks an increased evaluation for 
service-connected hypothyroidism.  In that regard, disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In the present case, service connection is in effect for 
hypothyroidism, for which the veteran apparently first 
received treatment in January 1989.  On VA cognitive testing 
in January 1996, the veteran was described as presenting with 
apathy and mild neuropsychological impairment, as well as 
deficits in memory, attention, concentration, and sequential 
and planning ability consistent with hypothyroidism.  
Additionally noted were some problems with fine motor skills, 
particularly involving the veteran's dominant hand.

On VA examination in September 1998, it was noted that, while 
there was some question as to whether the veteran's 
hypothyroidism was "well controlled," he "definitely" 
exhibited a low body temperature, dry skin, hair loss, and 
weight gain, as well as extreme fatigue, and "mental 
incompetency," in particular, in the area of memory.  Also 
noted were problems with constipation and "cramping" in the 
gastrointestinal tract.  Of some significance is the 
examiner's opinion that the veteran's memory loss was severe 
enough for there to be some "question of psychosis."  

The Board observes that, in the opinion of the veteran's 
family physician, he currently suffers from "profound" 
hypothyroidism, resulting in severe psychomotor retardation, 
hair loss, muscle weakness, eczema, and weight gain, as well 
as poor concentration and memory, and an overall decreased 
score on neuropsychological testing.  Further noted is that 
the veteran's hypothyroidism requires "frequent monitoring," 
inasmuch as even a slight decrease in medication "leads 
quickly back to a clinical state of hypothyroidism."  In the 
opinion of the veteran's physician, his current depression is 
in fact related to his decreased thyroid function.  Moreover, 
she is further of the opinion that the "global decrease" in 
the veteran's mental functioning due to his hypothyroidism 
and its effect on the remainder of his personal and 
professional life have most certainly contributed to and 
exacerbated the symptoms of his depression over the past few 
years.  

Pursuant to applicable law and regulation, the 30 percent 
evaluation currently in effect for the veteran's 
service-connected hypothyroidism contemplates the presence of 
fatigability and/or constipation, as well as "mental 
sluggishness."  In order to warrant an increased (which is to 
say, 60 percent) evaluation, there would, of necessity, need 
to be demonstrated the presence not only of muscular weakness 
and mental disturbance, but also weight gain.  In like 
manner, a 100 percent evaluation would require demonstrated 
evidence of cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, or depression), as well as bradycardia 
(less than 60 beats per minute), and sleepiness.  38 C.F.R. 
Part 4, Code 7903 (1998).  

As is clear from the above, the veteran currently suffers 
from at least some degree of cold intolerance, as well as 
muscle weakness, sleep disturbance, and mental disturbance, 
in particular, severe depression and a slowing of his thought 
processes.  These problems have progressed to the point where 
the veteran has been forced to cease his employment as a 
computer engineer, and, instead, take up employment in a 
lesser-skilled area filing computer printouts.  His memory 
has apparently deteriorated to the point where he can no 
longer remember the "passwords" necessary to initiate certain 
computer functions, or, for that matter, the name of the 
person to whom he is speaking during a phone conversation.  
Under such circumstances, the Board is of the opinion that 
the current manifestations of the veteran's service-connected 
hypothyroidism more nearly approximates the criteria for a 
100 percent evaluation than the 30 percent evaluation 
currently in effect, and that a 100 percent evaluation for 
such pathology is, therefore, in order.  38 C.F.R. § 4.7 and 
Part 4, Code 7903 (1998).  

The Board notes that, at the time of the aforementioned 
assignment of a 30 percent evaluation for the veteran's 
service-connected hypothyroidism, the RO determined that the 
effective date of such evaluation should be June 19, 1997, 
the apparent "date of receipt" of his claim for an increased 
evaluation.  However, based upon a review of the record, it 
is clear that the veteran's claim for an increased evaluation 
for service-connected hypothyroidism was, in fact, received 
on August 21, 1996.  Under such circumstances, the 
100 percent evaluation now assigned for the veteran's 
service-connected hypothyroidism should be made effective 
from that date.  See 38 C.F.R. § 3.400 (1998).  

As to the issue of service connection for an acquired 
psychiatric disorder, the threshold question which must be 
resolved is whether the veteran's claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet. App.  78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would "justify a belief by a fair and impartial individual 
that a claim is plausible."  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well ground, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Finally, service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).  

In the case at hand, service medical records do not 
demonstrate the existence of a chronic acquired psychiatric 
disorder.  While during service, the veteran was seen for 
what was described as an adjustment disorder related to his 
hearing loss and tinnitus, at the time of his final service 
separation examination in October 1986, a psychiatric 
evaluation was within normal limits, and no pertinent 
diagnosis was noted.  

The Board concedes that, on VA psychiatric examination in 
February 1987, the veteran received a diagnosis of an 
"adjustment disturbance" to a neuroaudiological problem, 
specifically, tinnitus.  However, on subsequent VA medical 
examination in February 1990, the veteran's nervousness and 
depression were felt to be attributable to his acute and 
chronic hypothyroidism.  

The Board notes that, during the course of an outpatient 
psychiatric evaluation in November 1995, the veteran denied 
symptoms of depression other than a general loss of interest 
in enjoyable activities, which might, it was felt, be 
compounded by his lack of ability to concentrate.  
Additionally noted at that time was that the veteran did not 
meet the criteria for depression or an anxiety disorder.  On 
VA psychiatric examination in January 1997, and on subsequent 
psychiatric examination in September 1998, no psychiatric 
disorder was in evidence.  To the extent that the veteran 
did, in fact, suffer from some degree of depression, such 
depression was felt to be attributable to his 
service-connected hypothyroidism, and is contemplated within 
the aforementioned 100 percent evaluation assigned for that 
disability.  

As noted above, in order for a claim to be well grounded, 
there must be competent evidence not only of current 
disability, but of a nexus between some inservice injury or 
disease and that disability.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Notwithstanding the ambiguity surrounding 
the veteran's depression, there currently exists no evidence 
that the veteran suffers from psychiatric symptomatology 
separate and distinct from that attributable to his 
service-connected hypothyroidism.  Accordingly, a grant of 
service connection for an acquired psychiatric disorder 
secondary to that pathology is not warranted.  




ORDER

Service connection for an acquired psychiatric disorder, 
claimed as secondary to service-connected hypothyroidism, is 
denied.

An increased (100%) evaluation for service-connected 
hypothyroidism is granted, subject to those regulations 
governing the award of monetary benefits, effective from 
August 21, 1996.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

